Case 2:19-cv-03964-NIQA Document 2 Filed 09/24/19 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-3964

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) J onayhoun Q \ e\er
was received by me on (da) O- [%- | 9

tT personally served the summons on the individual at (place) ] Sam LOW Dei K,
Monsen, , NY lOAS 2- on (date) A149 @) 18:3604-e

I left the summons at the individual’s residence or usual place of abode with fname)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

Cl I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 3, or
CJ Lreturned the summons unexecuted because ; or
Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 4144 a Aids

Server's signature ~~

hens Buns Lisl

Printed name and title) fe

135A CrHleton SA Vacs Plans T0460

t
Server’s'address

Additional information regarding attempted service, etc:
